DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.

Status of Claims
Claims 1-7 were rejected in Office Action mailed on 05/24/2021.
Applicant filed a response, amended claim 1, deleted claims 2-5, and added claim 15.
Claims 1 and 6-15 are currently pending in the application, of claims 8-14 are withdrawn from consideration.
Claims 1, 6-7 and 15 are being examined on the merits in this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first portions and second portions in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
Claim 15 recites the limitation “the first current collecting tab has a first side abutting against the first electrode and a second side opposite to the first side, the second side abutting the first electrode”. The newly added limitation does not appear to be supported by the originally filed specification including the drawings. Particularly, the section of the specification cited by the applicant. Applicant cited figure 10 and paragraph [0074] as having support to the new limitation. However, paragraphs [0074] of the instant specification (as published) describe the positive electrode current collective tab and the negative electrode current collecting tab are welded to the electrode assembly. There is no way to ascertain by figure 10 and paragraph [0074] that the first current collecting tab has a first and second side abutting against the first electrode. According to figure 10, it appears that the positive electrode current collective tab and the negative electrode current collecting tab are connected to the uncoated regions. Clarification or amendment to the limitation that fall within the scope of the originally filed application is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent Application Publication 2015/0111090 – cited in IDS).
In reference to claim 1, Lee teaches an electrode assembly (110) (paragraph [0039]) comprising:
a plurality of first electrodes (i.e., stacked structure including first electrode plate) (paragraph [0040]) provided with first uncoated regions (110b) (i.e., uncoated portions) (paragraph [0042]) bonded to each other by a first fixing portion (paragraph [0043], [0064]) (see FIG. 6C) and first portions (110a) (i.e., coated portions) at opposites sides of the first uncoated regions (paragraph [0042]) (see FIG. 6C);
a plurality of second electrodes (i.e., stacked structured including a second electrode plate) (paragraphs [0039]) provided with second uncoated regions (i.e., uncoated portions) (paragraph [0042]) bonded to each other by a second fixing portion (paragraph [0043], [0064]) (see FIG. 6C) and second portions (110a) (i.e., coated portions) at opposites sides of the second uncoated regions (paragraph [0042]) (see FIG. 6C);
a separator interposed between a first electrode of the plurality of first electrodes and a second electrode of the plurality of second electrodes (i.e., the separator may located between the first electrode plate and the second electrode plate) (paragraph [0006], [0040], [0062]);
lead tabs including a first current collecting tab connected to the first electrode and a second current collecting tab connected to the second electrode (i.e., a pair of current collectors connected to respective uncoated portions) (paragraph [0042]),
wherein the plurality of first electrodes are stacked (see FIG. 6C) (paragraph [0040], [0062]), and the first uncoated regions of the stacked plurality of electrodes are temporarily bonded by the first fixing portion by welding (i.e., the uncoated portions are temporarily fixed by the provisional welding) (paragraph [0042]-[0043]), and 


    PNG
    media_image1.png
    621
    1328
    media_image1.png
    Greyscale

	As to the particulars of the first and second portions being non-bonded portions, as indicated above Lee teaches the uncoated portions are temporarily bonded (paragraph [0042]-[0043]) and a stacked structure that includes the first and second electrode plate (paragraph [0040]) therefore, it is clear that the sides that are not temporarily bonded (i.e., coated portions which corresponds to first and second portions) are “non-bonded” so that the stacked structure is formed. 
	In reference to claim 6, Lee teaches the separator is inserted in a plate shape (i.e., shaped as a thin plate or thin foil) in the first electrode and second electrode (paragraph [0040).
	In reference to claim 15, Lee teaches the first current collecting tab has a first side abutting against the first electrode and a second side opposite to the first side, the second side abutting against the first electrode (i.e., the current collector may include at least one body part facing an end of the uncoated portion…and a pair of coupling part extending from elastic parts directly contacting opposite .

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication 2015/0111090 – cited in IDS) as applied to claim 1 above, and further, in view of Saruwatari et al. (U.S. Patent Application Publication 2007/0281214).
	In reference to claim 7, Lee teaches the electrode assembly as described above in claim 1 but does not explicitly articulate the specifics of the separator formed as a continuous zigzag type between the first electrode and the second electrode and inserted between the first electrode and the second electrode.
	Saruwatari, directed to a nonaqueous electrolyte battery (abstract), teaches a separator (4) is formed as a continuous zigzag type between a first electrode (i.e., positive electrode) (2) and a second electrode (i.e., negative electrode) (3) and inserted between the first electrode and second electrode (see figure 1) (paragraph [0118]). Saruwatari teaches such configuration allows the electrolyte to be smoothly supplied to the electrodes which can provide excellent input-output characteristics (paragraph [0130]). 
	As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode assembly to have a separator formed as a continuous zigzag between the first and second electrode as taught by Saruwatari in order to smoothly supplied the electrolytes to the electrode and provide excellent input-output characteristics. 

Response to Arguments
	In response to the amendments to claim 1, the previous objections to the drawings and the claims are withdrawn. However, in view of the new amendments, a new objection to the drawings is presented in this Office Action. 
	In response to the amendments to claim 1, the previous 112(b) rejection is withdrawn. 
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723